Citation Nr: 0213343	
Decision Date: 10/01/02    Archive Date: 10/10/02

DOCKET NO.  95-24 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for a right knee disability.

2.  Entitlement to an initial evaluation in excess of 10 
percent for a left knee disability.


REPRESENTATION

Veteran represented by:	Colorado Division of Social 
Services


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active military service from January 1991 to 
September 1993, and prior service in the Army Reserve 
(including a period of active duty for training from June to 
August 1987).

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 1994 decision of the Department of Veterans 
Affairs (VA) Denver Regional Office (RO) which granted 
service connection for residuals of left and right knee 
injuries, assigning each a separate 10 percent rating.  In 
January 1999, the veteran testified at a Board hearing at the 
RO and in March 1999, the Board remanded the matter for 
additional development of the evidence.  


FINDINGS OF FACT

1.  The veteran's right knee disability is manifested by 
pain, limited motion, X-ray evidence of arthritis, and 
lateral instability, productive of moderate to severe 
disability and functional impairment, with no evidence of 
ankylosis, limitation of leg flexion between 15 and 30 
degrees, or limitation of leg extension between 15 and 45 
degrees.

2.  His left knee disability is manifested by pain, 
instability, and very slight limited motion, productive of 
mild disability and functional impairment, with no X-ray 
evidence of arthritis, a dislocated semilunar cartilage, 
ankylosis, limitation of leg flexion between 15 and 30 
degrees, or limitation of leg extension between 15 and 45 
degrees.

CONCLUSIONS OF LAW

1.  The criteria for an initial 30 percent rating for 
instability of the right knee have been met.  38 U.S.C.A. §§ 
1155, 5107(a) (West 1991 & Supp. 2002); 38 C.F.R.§§ 4.40, 
4.45, 4.59, 4.71a, Code 5257 (2002).

2.  The criteria for a separate initial 10 percent rating for 
degenerative arthritis of the right knee have been met.  38 
U.S.C.A. §§ 1155, 5107(a) (West 1991 & Supp. 2002); 38 
C.F.R.§§ 4.40, 4.45, 4.59, 4.71a, Codes 5003, 5260, 5261 
(2002).

3.  The criteria for an initial rating in excess of 10 
percent for a left knee disability have not been met.  38 
U.S.C.A. §§ 1155, 5107(a) (West 1991 & Supp. 2002); 38 
C.F.R.§§ 4.40, 4.45, 4.59, 4.71a, Codes 5003, 5257, 5261 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that there has been a change in law during 
the pendency of this appeal with enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), which provides that on 
receipt of a complete or substantially complete application, 
VA shall notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to VA that is 
necessary to substantiate the claim.  38 U.S.C. § 5103 (West 
Supp. 2002).  VCAA also requires VA to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C. § 5103A (West Supp. 
2002).  

In this case, the Board finds that VA has satisfied its 
duties to the veteran, under both former law and the new 
VCAA.  A review of the record indicates that the veteran has 
been informed of the evidence of record and the nature of the 
evidence needed to substantiate his claim via rating 
decisions, letters from the RO, Statements of the Case, and 
the Board's March 1999 remand.  The Board concludes the 
discussions in these documents adequately complied with VA's 
notification requirements.  Moreover, as set forth below, the 
RO has completely developed the record; thus, the requirement 
that the RO explain the respective responsibility of VA and 
the veteran to provide evidence is moot.  

The Board further notes that VA has conducted appropriate 
evidentiary development in this case, including obtaining the 
veteran's service medical records.  The record also contains 
post-service medical treatment records.  In an April 1999 
letter, the RO asked the veteran to identify the names and 
addresses of any additional health care providers who had 
treated him since his separation from service.  However, the 
veteran did not respond.  It is also noted that he has been 
afforded three VA medical examinations and the examiners 
rendered considered medical opinions regarding the pertinent 
issues in this appeal.  Based on the facts of this case, 
therefore, the Board concludes that there is no reasonable 
possibility that any further assistance to the veteran would 
aid in substantiating his claim.  

As VA has fulfilled the duty to assist and notify, and as the 
change in law has no additional material effect on 
adjudication of this claim, the Board finds that it can 
consider the merits of this appeal without prejudice to the 
veteran.  Bernard v Brown, 4 Vet. App. 384 (1993).

I.  Factual Background

The veteran's service medical records show that in January 
1991, while on a road march, he twisted his right knee 
thereby aggravating a preexisting right knee disability.  He 
was diagnosed with a deficiency of the anterior cruciate 
ligament and underwent surgical reconstruction in June 1991, 
including a partial lateral meniscectomy.  He had repeat 
arthroscopic surgery in February 1992, with notations of 
grade I to II chondromalacia patella, a complex tear of the 
medial meniscus, and a lax and essentially nonfunctional 
anterior cruciate ligament.  The veteran thereafter continued 
to complain of symptoms of tenderness and instability.  

In April 1993, the veteran was examined in connection with a 
Medical Evaluation Board (MEB).  At that time, his right knee 
motion ranged from 20-140 degrees.  There was prominent 
surgical hardware noted, no effusion, +2 Lachman's sign, and 
a positive anterior drawer test.  The left knee had a 
palpable defect at the patella, with positive tenderness over 
the tibial tubercle at the insertion of the patellar tendon.  
Lachman's test was negative.  Range of left knee motion was 
from 20-140 degrees.  The MEB report noted diagnoses of (1) 
right anterior cruciate ligament tear, status post right 
anterior cruciate ligament reconstruction with contralateral 
bone-tendon-bone patellar tendon graft; (2) left knee laxity 
secondary to right anterior cruciate ligament reconstruction; 
and (3) right proximal tibia pain, consistent with retained 
hardware pain.  As a result, the MEB concluded that the 
veteran was unfit for further service.  In a July 1993 
addendum, it was noted that the veteran's anterior cruciate 
ligament reconstruction had failed, in light of findings of 
right anterior cruciate ligament deficiency.  The examiner 
recommended that the veteran wear a right knee brace to 
minimize symptoms of instability.  

In October 1993, shortly after his separation from service, 
the veteran submitted a claim of service connection for left 
and right knee disabilities.  In connection with his claim, 
he underwent VA orthopedic examination in February 1994, at 
which time he reported pain and instability of the right and 
left knees, as well as swelling, stiffness, and pain 
increased with walking and standing.  He indicated that he 
took Motrin for pain and used a right knee brace.  On 
examination, right knee circumference was 40 centimeters and 
left knee circumference was 39 centimeters.  Range of motion 
of the right knee was from zero-130 degrees and the left knee 
was from zero-140.  There was mildly positive anterior drawer 
sign on the right.  There was mild instability on the medial 
lateral stress of the left knee.  The right knee was stable.  
Strength was equal and normal.  There were well-healed scars 
on the knees, with no ulceration, depression, or tenderness.  
Carriage and posture was normal, gait was reciprocal, and the 
veteran was able to walk without a knee brace, although he 
had difficulty squatting.  X-ray examination of the right 
knee showed internal fixation screws and slight hypertrophic 
degenerative changes.  The left knee showed that 
mineralization and alignment were intact.  The diagnosis was 
history of injury to the right knee with anterior cruciate 
ligament deficiency treated surgically, residuals of well-
healed scars, degenerative joint disease, and discomfort as 
described.  Also diagnosed was history of injury to the left 
knee, status post surgery, residuals of a well healed scar, 
discomfort, instability, and no limitation of motion.  

By July 1994 decision, the RO granted service connection for 
residuals of left and right knee injuries, assigning each a 
separate 10 percent rating under Code 5257.  The veteran 
appealed the RO decision, arguing that higher ratings were 
warranted.  

In February 1997, the veteran's knees were examined by a 
private physician who noted that the veteran had had multiple 
knee surgeries, most recently an anterior cruciate ligament 
reconstruction in 1993.  On examination, the veteran wore a 
right knee brace.  There was a well-healed scar and there was 
mild crepitus with motion.  X-rays showed early degenerative 
changes in the right knee, as well as retained surgical 
hardware.  X-ray of the left knee was normal.  The diagnosis 
was failed anterior cruciate ligament reconstruction of the 
right knee, times two.  The examiner commented that with the 
degree of degenerative change evidence in the right knee and 
two failed ligament reconstructions, he was uncertain as to 
whether a third reconstruction attempt was indicated.  

On June 1997 VA medical examination, the veteran reported 
experiencing pain, swelling, stiffness, and decreased range 
of motion of each knee, worse on the right, increased with 
walking, prolonged standing, and sitting with bent knees.  He 
stated that his knees ached daily and that, periodically, the 
symptoms flared-up when he engaged in physical activity.  He 
indicated that he wore a right knee brace at all times.  On 
examination, he was able to squat to only about 50 percent 
and complained of pain in both knees.  Range of motion of the 
right knee was from zero-110 degrees with pain.  Range of 
left knee motion was from zero-130 degrees with pain and 
crepitus.  The ligaments seemed stable, bilaterally, and knee 
and thigh circumference was equal, bilaterally.  X-ray 
studies revealed post operative and degenerative changes on 
the right; the left knee was normal.  The diagnoses were 
right knee degenerative changes with history of injury and 
status post anterior cruciate ligament reconstruction with a 
residual well-healed scar and limited motion; and left knee 
chondromalacia with history of surgery, residual well-healed 
scar and limited and painful motion.  The examiner indicated 
that the knee disabilities were not productive of excess 
fatigability, incoordination, or additional loss of range of 
motion because of pain with use and flare-ups.  

Private clinical records, dated from June 1997 to December 
1998, show that the veteran complained of increasing right 
knee pain and, to some extent, on the left.  He reported 
intermittent swelling and claimed that the right knee 
"jump[ed] out of place periodically."  On examination of 
the right knee, there was localized tenderness and Lachman's 
test was positive.  Terminal extension was very weak and it 
was difficult to tell if there was crepitus because of the 
weakness.  Examination of the left knee showed no effusion or 
patellofemoral crepitus.  Lachman's test was positive.  The 
impression was total insufficiency of the right anterior 
cruciate ligament, absence of the medial meniscus with early 
degenerative arthritis, some evidence of patellar 
chondromalacia, and weakness in terminal extension.  Also 
noted was insufficiency of the left anterior cruciate 
ligament.  

At his January 1999 Board hearing, the veteran testified that 
he was employed as an orthopedic technician and that his 
occupational duties consisted of secretarial/receptionist 
duties (about 25 percent of the time), and the remaining time 
he was on his feet (including activities such as 
moving/lifting patients and walking).  He testified that the 
severity of each knee disability had increased since the last 
VA examination in June 1997 as he experienced daily pain, 
swelling, discomfort, and he noted the presence of muscle 
atrophy, further reducing his ability to engage in physical 
activity.  He indicated that he wore braces on both knees at 
work (to reduce knee instability) and in the evening (to 
reduce swelling).

In September 2000, the veteran again underwent VA orthopedic 
examination at which he reported right knee symptoms of 
giving way, pain, crepitus, and swelling.  He reported 
increased pain with activity and indicated that he wore a 
knee brace and took pain medication as needed.  He also 
claimed to experience fatigability in the right leg, as well 
as some weakness.  Regarding the left knee, he indicated that 
he had chronic patellar tendonitis, but denied symptoms of 
locking, catching, swelling, or giving way.  He indicated 
that his main complaint was pain with activity along the 
anterior aspect of the left knee.  He denied fatigability or 
weakness in the left knee.  On objective examination, the 
left knee exhibited a well healed scar with full range of 
motion, no effusion, crepitus, or patellofemoral compression 
tenderness.  There was a negative Lachman's sign.  Collateral 
ligaments were stable.  Strength was normal and there was no 
fatigability or weakness.  Regarding the right knee, range of 
motion was from zero-130 degrees and there was a well healed 
scar.  Collateral ligaments were stable but there was a 
positive Lachman's sign.  Medial joint lines were tender and 
there was crepitus throughout range of motion.  There was 
mild atrophy and increased pain with resisted flexion and 
extension.  There was some mild weakness in knee extension, 
but strength was normal in knee flexion.  The diagnoses were 
mild chronic left knee patellar tendonitis.  The examiner 
indicated that he would not assign any additional range of 
motion loss for factors such as unusual weakness, 
fatigability, incoordination or pain.  Also diagnosed was 
chronic right anterior cruciate ligament insufficiency, and 
right knee degenerative arthritis.  The examiner indicated 
that he would assign an additional 20 degrees of range of 
motion loss for the right knee for symptoms such as pain, 
weakness, and incoordination.  The examiner characterized the 
severity of the veteran's right knee disability as moderate 
to severe, with moderate functional impairment.  The severity 
of the left knee disability was mild, with minimal functional 
impairment.  He indicated that there was adequate pathology 
to support the veteran's complaints of giving way in both 
knees.  Regarding employability, the examiner indicated that 
the veteran could function adequately with limitations in 
heavy lifting.  

II.  Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2002).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2002).  

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2002).  
Notwithstanding the above, VA is required to provide separate 
evaluations for separate manifestations of the same 
disability which are not duplicative or overlapping.  See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2001).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2002).  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that functional loss, supported by adequate pathology 
and evidenced by visible behavior of the veteran undertaking 
the motion, is recognized as resulting in disability.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 
4.40, 4.45 (2002).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

VA compensation for service-connected injury is limited to 
those claims which show present disability, and where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

More recently, the Court determined that the above rule is 
inapplicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial award, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999). 

In exceptional cases where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, on field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent period of hospitalizations as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2002). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C. § 5107(b) (West 1991 & Supp. 
2002); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Analysis

Right knee disability

The RO has rated the veteran's right knee disability under 38 
C.F.R. § 4.71a, Code 5257, pertaining to "other impairment" 
of the knee.  Under that code, slight recurrent subluxation 
or lateral instability of the knee warrants a 10 percent 
evaluation, while moderate recurrent subluxation or lateral 
instability of the knee warrants a 20 percent rating.  A 30 
percent evaluation is in order in cases of severe recurrent 
subluxation or lateral instability.  The Court has held that 
Code 5257 contemplates the criteria of 38 C.F.R. §§ 4.40 and 
4.45 which concern the assignment of a higher rating in cases 
of symptomatology such as painful motion and functional loss 
due to pain.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

In this case, the Board finds that the symptomatology of 
instability referable to the veteran's right knee disability 
more nearly approximates the criteria for a 30 percent rating 
under Code 5257.  Repeated examinations have clearly shown 
that the veteran's right knee is unstable and at least one 
examiner has indicated that the veteran's anterior cruciate 
ligament is essentially nonfunctioning.  In light of this 
instability, the veteran has also been advised by his 
treating physicians to wear a right knee brace in order to 
engage in activities of daily living.  On most recent VA 
medical examination in September 2000, the examiner 
characterized the veteran's right knee disability as severe.  
Based on these findings, and affording the veteran the 
benefit of the doubt, the Board finds that the criteria for 
an initial 30 percent rating for instability of the right 
knee have been met under Code 5257.  This is the maximum 
rating available under this provision.  

In addition, the Board observes that the veteran's right knee 
pathology also includes arthritis, pain, and limited motion.  
The VA General Counsel has determined that a claimant with 
service-connected arthritis and instability of the knee may 
be rated separately under Diagnostic Codes 5003 and 5257 so 
long as the evaluation of knee dysfunction under both codes 
does not amount to prohibited pyramiding under 38 C.F.R.§ 
4.14.  VA O.G.C. Prec. Op. No. 23-97 (July 1, 1997), 62 Fed. 
Reg. 63604 (1997).  In this case, the Board finds that a 
separate 10 percent rating is warranted for the veteran's 
arthritis and corresponding symptoms.  

Degenerative arthritis, established by X-ray evidence, is 
rated on the basis of limitation of motion of the specific 
joint or joints involved.  38 C.F.R. § 4.71a, Code 5003 
(2002).

In that regard, limitation of flexion of a knee is rated as 
follows:  flexion limited to 45 degrees is 10 percent; 
flexion limited to 30 degrees is 20 percent; and flexion 
limited 15 degrees is 30 percent.  38 C.F.R. § 4.71a, Code 
5260.

Ratings for limitation of knee extension are assigned as 
follows:  extension limited to 10 degrees is 10 percent; 
extension limited to 15 degrees is 20 percent; extension 
limited to 20 degrees is 30 percent; extension limited to 30 
degrees is 40 percent; and extension limited to 45 degrees is 
50 percent.  Code 5261.  Normal knee motion is from zero 
degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, 
Plate II.

In this case, the medical evidence of record confirms X-ray 
evidence of mild right knee arthritis, as well as evidence of 
pain and limited motion.  However, the evidence of record, as 
set forth above, has not shown that the veteran's right knee 
disability is manifested by limitation of motion to the 
extent necessary to meet the criteria for a 10 percent rating 
under Code 5260 or 5261.  For example, on VA medical 
examination in February 1994 and September 2000, range of 
motion was from zero to 130, and on VA medical examination in 
June 1997, range of motion was from zero to 110.  These 
values do not meet the criteria for a compensable rating 
under Codes 5260, 5261.  

However, in Hicks v. Brown, 8 Vet. App. 417 (1995), the Court 
held that a compensable rating for degenerative arthritis may 
still be awarded in certain circumstances, even where 
limitation of motion does not met the criteria in the 
diagnostic code or codes applicable to the joint or joints 
involved.  Specifically, the Court held that Code 5003 is to 
be read in conjunction with 38 C.F.R. 4.59, and it is 
contemplated by a separate regulation, 38 C.F.R. 4.40, which 
relates to pain in the musculoskeletal system.  The Court 
noted that Code 5003 and 38 C.F.R. 4.59 deem painful motion 
of a major joint or groups caused by degenerative arthritis 
that is established by X-ray evidence to be limited motion 
even through a range of motion may be possible beyond the 
point when pain sets in.  Id.  Thus, in this case, the Board 
finds that a separate 10 percent rating is warranted based on 
findings of arthritis and painful motion.  

However, a rating in excess of 10 percent is clearly not 
warranted for degenerative arthritis of the right knee.  
Again, range of motion findings on repeat examinations do not 
warrant a rating in excess of 10 percent under the criteria 
based on limitation of extension or flexion.  38 C.F.R. § 
4.71, Plate II, Codes 5003, 5260, 5261.

The Board has considered that there are other diagnostic 
codes that potentially relate to impairment of the knee; the 
veteran is entitled to be rated under the code which allows 
the highest possible evaluation for the clinical findings 
shown on objective examination.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

When the knee is ankylosed in a favorable angle in full 
extension, or in slight flexion between zero and 10 degrees, 
a 30 percent evaluation is warranted.  38 C.F.R. § 4.71a, 
Code 5256 (2002).  When there is evidence of dislocation of 
the semilunar cartilage of the knee with frequent episodes of 
locking, pain and effusion into the joint, a 20 percent 
evaluation is warranted.  Code 5258. In this case, there has 
been no objective medical evidence of ankylosis of the right 
knee.  In addition, the veteran's symptoms of 
locking/instability and effusion have been contemplated in 
the assigned 30 percent rating for instability.  Thus, an 
evaluation in excess of 10 percent for right knee arthritis 
is not warranted under Codes 5256, 5258.

The Board has also considered 38 C.F.R. §§ 4.40, 4.45, and 
4.59 addressing the impact of functional loss, weakened 
movement, excess fatigability, incoordination, and pain.  
DeLuca, 8 Vet. App. at 206-07.  However, given the right knee 
symptomatology delineated in the objective medical evidence 
of record, the Board finds that an additional "symbolic" 
range of motion loss for pain, excess fatigability, and 
decreased functional ability is not warranted.  (See e.g., 
September 2000 VA medical examination report.)  Again, the 
veteran's 10 percent rating is based on his complaints of 
pain and functional loss.  There is no credible evidence that 
additional factors, such as flare-ups or pain on use of the 
joint, restrict motion to such an extent as to justify a 
rating higher than 10 percent.  

In summary, the Board finds that an initial 30 percent rating 
for right knee instability and a separate, initial 10 percent 
rating for right knee arthritis are warranted.  The 
preponderance of the evidence is against the assignment of 
higher ratings and the benefit-of-the-doubt rule is 
inapplicable to this extent.  38 U.S.C.A. § 5107(b) (West 
1991 and Supp. 2001); Gilbert, supra.

Left knee disability

The veteran's left knee disability is currently rated 10 
percent disabling under 38 C.F.R. § 4.71a, Code 5257.  Again, 
that provision provides for a 10 percent disability rating 
for slight impairment due to recurrent subluxation or lateral 
instability, a 20 percent rating for moderate impairment, and 
a maximum 30 percent rating for severe impairment.

In this case, the objective medical evidence contains 
findings of pain and instability of the left knee.  However, 
this instability has been consistently described as mild.  
For example, on VA medical examination in February 1994, the 
examiner indicated that the veteran had mild instability.  On 
examination in June 1997, the ligaments seemed stable, 
although some insufficiency of the left anterior cruciate 
ligament was noted on private examination in December 1998.  
On most recent VA medical examination in September 2000, the 
veteran denied that his left knee gave way, Lachman's sign 
was negative, and the collateral ligaments were stable.  The 
examiner characterized the veteran's left knee disability as 
mild, overall.  Based on the foregoing, the Board finds that 
the criteria for a rating in excess of 10 percent under Code 
5257 have not been met.

The Board has also considered 38 C.F.R. §§ 4.40 and 4.45, 
addressing the impact of functional loss, weakened movement, 
excess fatigability, and incoordination.  DeLuca, supra.  
However, as 38 C.F.R. § 4.71a, Code 5257 is not predicated on 
loss of range of motion, these provisions do not apply.  
Johnson, supra. 

The Board also observes that since repeated X-ray 
examinations have shown no indication of left knee arthritis, 
a separate rating under Code 5003 is not appropriate.  VA 
O.G.C. Prec. Op. No. 23-97, supra.  

The Board has also considered alternative diagnostic codes 
that potentially relate to impairment of the knee.  However, 
a rating in excess of 10 percent is not warranted under any 
alternative provision.  Schafrath, supra.

For example, although the record indicates that the veteran's 
left knee disability is productive of some limitation of 
motion, repeated medical examinations do not show that the 
left knee motion has been limited to the extent necessary to 
meet the criteria for a rating in excess of 10 percent.  For 
example, on VA medical examinations in February 1994 and 
September 2000, the left knee exhibited full range of motion.  
On June 1997 VA medical examination, the left knee range of 
motion was from zero-130, ten degrees short of normal.  These 
findings do not warrant a rating in excess of 10 percent 
under the criteria based on limitation of extension or 
flexion.  38 C.F.R. § 4.71, Plate II, Codes 5260, 5261.  

The Board has also considered 38 C.F.R. §§ 4.40 and 4.45, 
addressing the impact of functional loss, weakened movement, 
excess fatigability, incoordination, and pain.  DeLuca, 8 
Vet. App. at 206-07.  However, given the left knee 
symptomatology delineated in the objective medical evidence 
of record, the Board finds that an additional "symbolic" 
range of motion loss for pain, excess fatigability, decreased 
functional ability, etc. is not warranted.  In fact, on most 
recent VA medical examination, the examiner described the 
veteran's left knee disability as mild and indicated that the 
assignment of additional symbolic motion loss was not 
appropriate based on the additional factors described in 
Deluca.  

The Board also notes that there has been no objective 
evidence of ankylosis or dislocation of the semilunar 
cartilage.  Thus, a rating in excess of 10 percent is not 
warranted under Codes 5256, 5258.  

As the preponderance of the evidence is against the claim for 
an initial rating in excess of 10 percent for the veteran's 
left knee disability, the benefit-of-the-doubt rule is 
inapplicable.  38 U.S.C.A. § 5107(b); Gilbert, supra.

As to both of the veteran's right and left knee disabilities, 
the Board notes that although surgical scars have been noted, 
none of the evidence of record describes the scars as 
symptomatic.  There is no indication that they are tender, 
painful, poorly nourished, or productive of functional 
limitation, so as to justify a separate 10 percent ratings 
under 38 C.F.R. § 4.118, Codes 7803, 7804, 7805 (2002).

The Board has also considered 38 C.F.R. § 3.321(b)(1) as to 
both the right and left knee disabilities.  In that regard, 
it is noted that the veteran has not asserted, nor does the 
evidence suggest, that the regular schedular criteria are 
inadequate to evaluate his knee disabilities.  While he is 
undoubtedly impaired, there is no indication that his knee 
disabilities are productive of marked interference with 
employment, necessitate frequent hospitalization, or that the 
manifestations associated with these disabilities are unusual 
or exceptional.  He has missed only five days from work in 
the past year and has apparently not been hospitalized since 
service.  Thus, the Board will not make a referral for any 
extraschedular rating.


ORDER

An initial 30 percent rating, but no higher, for right knee 
instability is granted, subject to the law and regulations 
governing the payment of monetary benefits.

A separate, initial 10 percent rating for degenerative 
arthritis of the right knee is granted, subject to the law 
and regulations governing the payment of monetary benefits.

An initial rating in excess of 10 percent for a left knee 
disability is denied.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

